Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under PCT Article 8. The certified copy has been filed in parent Application No. PCT/US2017/017534, filed on 02/10/2017. Priority is given to the provisional application 62/294,966 filed 02/12/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018, 10/31/2019, 06/16/2020, 12/30/2020, 01/12/2021, 04/08/2021, and 10/28/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 302 and 305 in Figure 3; 401 and 402 in Figure 4A; 700, 710 in Figure 7A; 799 in Figure 7B; 805, 861 in Figure 8; 935 in Figure 9A; 1155, 1157, 1135 in Figure 11A; 1700 in Figure 17A; 1750 in Figure 17B; 1906 in Figure 19; 2120 in Figure 21B; 2140 in Figure 21C, 2160 in Figure 21D; 2400, 2410, 2420 in Figure 24A and Figure 24B; 2900 in Figure 29; 3000 in Figure 30; 3700 in Figure 37; 3800 in .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “780” in Figure 7B has been used to designate both “mixer” and the overall system as shown in Figure 7B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "800" and "805" have both been used to designate the processor in Figure 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In 
The abstract of the disclosure is objected to because 
The language of the abstract should be concise and clear in statement. As the abstract currently is written, it is not clear to the invention, as it is only “According to some aspects, a waveform processor is provided for control of quantum mechanical systems.” The instant application is towards “Techniques for control of Quantum Systems and Related systems and methods” (title), with the background detailing quantum information processing with qubits ([0002], [0003]), and the Summary details “the present application relates generally to control electronics for quantum information systems” ([0004]). As the abstract starts with “According to some aspects” which is not clear towards the invention and instead is only to “some aspects” of the invention.  
Further the abstract uses language such as “According to some embodiments, a waveform processor may include a …” Further another part of the abstract states “In some embodiments, the waveform processor may further include a …” In both cases, Examiner suggests the removal of “may” as it causes the abstract to not be clear, due to the meaning of “may” as presenting the possibility of the rest of the statement.  As it is only the possibility, it is not clear statement on the technical disclosure.
 Further the abstract details “The analog waveforms may be applied to a quantum system.” As the stated reason of the previous case, the use of “may” here presents the possibility that the analog waveforms are not applied to a quantum system and instead applied to something else. In this case, Examiner suggests the removal of “may” and to use language possibility, it is not clear statement on the technical disclosure.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
[00272] on page 68 of the specification details “the set of correctable erros for the code” which should be “the set of correctable errors for the code”.  
[00280] on page 70 of the specification details “In constrast, the code of” which should be “In contrast, the code of.”
[00321] on Page 84 of the specification details “medium wherein a quibit” which should read “medium wherein a qubit”.
[00322] on Page 84 of the specification details “We consider here an illustative task” which should read “We consider here an illustrative task”.
[00323] on Page 84 of the specification details “reversal symmtricd” which should read “reversal symmetric”.
[00331] on Page 87 of the specification details “equivivalent to” which should read “equivalent to”.
[00344] on Page 91 of the specification details “the second quasi-othogonal coherent state” which should read “the second quasi-orthogonal coherent state”.
entangelment” which should read “to produce such entanglement”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-10, 12-13, 15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rigetti (US20160267032) in view of Raymond (US20160071021).
	In regards to Claim 1, Rigetti teaches “A waveform processor comprising: one or more data storage devices (memory resources such as NVM storage 2821, Flash memory 2822 – Figure 28) that include: wherein a master instruction comprises a plurality of digital data fields and the master instructions have a defined order (quantum computing system operates based on clock cycle, and task is expressed as a sequence of instructions with a subset of instructions executed on each clock cycle – [0085]; memory resources such as NVM storage 2821, Flash memory 2822 – Figure 28); and a second memory for storing a plurality of digital waveforms (memory resources such as NVM storage 2821, Flash memory 2822 – Figure 28); a first sequencer comprising a first plurality of logic blocks configured to access the first memory and sequentially execute the master instructions according to their defined order (DLC, domain logic controller, implemented as FPGA or ASIC – [0373]; domain logic controller connected to channel bus 2806 which is connected to the NVM storage 2821 and flash memory 2822 – Figure 28; domain level controller receives system-level control instructions – [0372]), the first sequencer having a first digital output configured to output digital values based at least in part on results of executing the master instructions (domain logic controller 2820 connected to channel bus 2806 – Figure 28; DLC communicates with the system control level 2801 and DLC instructs one or more channels under its operating domain to operate – [0372]); a second sequencer coupled to the first sequencer and configured to receive values from the first digital output (coupler channel controller 2832 with DAC  connected to a channel bus 2806 which is connected to domain logic controller 2820 – [0359], Figure 28), the second sequencer comprising a second plurality of logic blocks (coupler channel controller with FPGA – Figure 28) configured to: access the second memory (coupler channel controller 2832 connected to channel bus 23806 connected to NVM memory 2821 and flash memory 2822 – Figure 28); generate analog waveforms at least in part by transforming one of the plurality of digital waveforms according to one or more of the digital values received from the first sequencer (coupler channel controller 2832 with DAC – [0359], Figure 28); and output the generated analog waveforms to an external system (coupler channel 2832 connected to quantum processor cell 2804 – Figure 28); and a waveform analyzer comprising a third plurality of logic blocks configured to integrate analog waveforms received from the external system and to output results of said integration to the first sequencer (read/write channel controller with FPGA connected to DAC to receive signals from the quantum processor – [0316], Figure 23B, Figure 28).”

	Raymond teaches “a first memory for storing a plurality of master instructions (computational system includes resource manager hardware with non-volatile memory, with storage media stores processor executable instructions – [0057]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rigetti to incorporate the teaching of Raymond to store instructions in a memory device. Doing so would improve the operation of the processing of a quantum system.

	In regards to Claim 2, Rigetti in view of Raymond discloses the claimed invention as detailed above and Raymond further teaches “the one or more data storage devices further include a third memory for storing a plurality of waveform instructions (ROM 154d, RAM 154A, Flash 154B, Disk 154C – [0065], Figure 1B) and access the third memory (communication ports 156, 166, 176 allows access to memory – [0065], Figure 1B).”
Rigetti further teaches “wherein a waveform instruction comprises a plurality of digital data fields and the waveform instructions have a defined order (quantum computing system operates based on clock cycle, and task is expressed as a sequence of instructions with a subset of instructions executed on each clock cycle – [0085]), and wherein the second plurality of logic blocks of the second sequencer are further configured to: sequentially execute the waveform instructions according to their defined order (domain control level communicates and receives control instructions that are time-sequenced, and the DLC instructs one or more channels under its operating domain – [0372]; coupler channel controller 2832 coupled to DLC by channel bus – Figure 28); and generate said analog waveforms according to the executed waveform instructions (coupler channel controller with FPGA and DAC connected to DLC by channel bus 2806 – Figure 28; DLC sends instructions to channels under its operation – [0372]).”

	In regards to Claim 4, Rigetti in view of Raymond discloses the claimed invention as detailed above and Raymond further teaches “the second plurality of logic blocks of the second sequencer are further configured to repeatedly execute the plurality of waveform instructions according to their defined order (post processing repeatedly performs operation in an iteration of processing – [0075], Figure 2).”

	In regards to Claim 8, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “the integration of analog waveforms by the waveform analyzer is triggered by execution of a master instruction by the first sequencer (the DLC instructs one or more channels under its operating domain – [0372]; read/write channel controller with FPGA connected to DAC to receive signals from the quantum processor and output results to bus – [0316], Figure 23B, Figure 28).”

In regards to Claim 9, Rigetti in view of Raymond discloses the claimed invention as detailed above and Raymond further teaches “a state of the qubit (quantum processor using the time-dependent Hamiltonian with localized spin states – [0014]; Hamiltonian with classical spin vectors – [0225]).”

Rigetti further teaches “the external system is a quantum - 111 -WO 2017/139683PCT/US2017/017534  system including a qubit (superconducting quantum processor includes a number of qubits – [0011]), wherein the generated analog waveforms are designed to rotate a qubit (each qubit has two eigenstates, which the quantum state of the qubit can be manipulated by control signals – [0073]).”

	In regards to Claim 10, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “the first sequencer is further configured with a second digital output configured to output digital values based at least in part on results of executing the master instructions (DLC 2820 connected to the channel bus 2806 and the domain bus 2805 – Figure 28), the waveform processor further comprising: a third sequencer coupled to the first sequencer and configured to receive values from the second digital output (DLC connected the domain bus, with the domain bus connected to the quantum logic controller – [0356], Figure 28), the third sequencer configured to output digital values according to one or more of the digital values received from the first sequencer (quantum logic controller exchanges signals on domain bus – [0356], Figure 28).”

	In regards to Claim 12, Rigetti in view of Raymond discloses the claimed invention as detailed above except for “the one or more data storage devices, the first sequencer, the second sequencer and the waveform analyzer are assembled on a single substrate.” It is known in the art to have a circuit board that has a plurality of electrical components mounted on it, 

	In regards to Claim 13, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “the first sequencer, the second sequencer and the waveform analyzer are embodied in a field-programmable gate array (DLC implemented as FPGA – [0373]; read/write channel controller with FPGA, coupler channel controller with VPGA – [0316], [0376], Figure 28).”

	In regards to Claim 15, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “the first sequencer, the second sequencer and the waveform analyzer are configured to receive a common clock signal (domain data clock connected to domain logic controller, gpu optimizer, read/write channel controller and coupler channel controller by channel bus 2806 – [0360], Figure 28).”

	In regards to Claim 18, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “the second sequencer comprises a digital-to-analog converter (coupler channel controller 2832 with DAC, ADC, coupled between quantum processor and channel bus to DLC 2820 and NVM storage, Flash memory VRAM – [0359], Figure 28); and the waveform analyzer comprises an analog-to-digital converter (read/write channel controller with FPGA connected to ADC – [0316], Figure 23B, Figure 28).”

Claim 19, Rigetti in view of Raymond discloses the claimed invention as detailed above and Raymond further teaches “a superconducting qubit coupled to the waveform processor (superconducting quantum processor includes a number of qubits – [0011]).”

	In regards to Claim 20, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “a plurality of instances of the waveform processor of claim 1 communicatively coupled to one another (domain k for processor cell K connected to channel bus 2806 that communicates with cell k-1 and k+1 – Figure 28).”

In regards to Claim 21 Rigetti teaches “A method comprising: selecting, by a first sequencer that comprises a first plurality of logic blocks (DLC, domain logic controller, implemented as FPGA or ASIC – [0373]), wherein a master sequence instruction comprises a plurality of digital data fields and the master instructions have a defined order (quantum computing system operates based on clock cycle, and task is expressed as a sequence of instructions with a subset of instructions executed on each clock cycle – [0085]; memory resources such as NVM storage 2821, Flash memory 2822 – Figure 28); executing, by the first sequencer, the first master sequence instruction (domain level controller receives system-level control instructions – [0372]); outputting, by the first sequencer, one or more digital values to a second sequencer comprising a digital-to-analog converter and a second plurality of logic blocks (coupler channel controller 2832 with DAC  connected to a channel bus 2806 which is connected to domain logic controller 2820 – [0359], Figure 28); generating, by the second (coupler channel controller 2832 with DAC and ADC coupled between quantum processor and channel bus to DLC 2820 and NVM storage, Flash memory VRAM – [0359], Figure 28; coupler channel controller communicates with read/write channel controller over channel bus – [0360]); applying the first analog waveform to a system (coupler channel controller coupled to quantum processor – Figure 28); integrating, by a waveform analyzer comprising a first analog-to-digital converter and a third plurality of logic blocks assembled on a substrate, a first received analog waveform from the system (read/write channel controller with FPGA connected to DAC to receive signals from the quantum processor – [0316], Figure 23B, Figure 28); providing, by the waveform analyzer, a result of the integration to the first - 113 -WO 2017/139683PCT/US2017/017534 sequencer (read/write channel controller with FPGA connected to DAC to output results to bus – [0316], Figure 23B, Figure 28); and executing, by the first sequencer, a second master sequence instruction of the plurality of master sequence instructions based on the received result from the waveform analyzer (DLC instructs channels in its operating domain to operate in real-time computing mode – [0372]; FPGA of each channel controller is in real-time communication with the DLC – [0376]; DLC 2820 connected to the read/write channel controller 2834 via channel bus 2806 – Figure 28).”
	Rigetti does not teach “a first master sequence instruction from a plurality of master sequence instructions stored in a first memory of one or more data storage devices.”
	Raymond teaches “a first master sequence instruction from a plurality of master sequence instructions stored in a first memory of one or more data storage devices (computational system includes resource manager hardware with non-volatile memory, with storage media stores processor executable instructions – [0057]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rigetti to incorporate the teaching of Raymond to store instructions in a memory device. Doing so would improve the operation of the processing of a quantum system.

	In regards to Claim 22, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “computing, by the first sequencer, an internal result based in part on the result of the integration; providing, by the first sequencer, the internal result to the second sequencer; and outputting, by the second sequencer, a second analog waveform to the system based in part on the internal result (DLC instructs channels in its operating domain to operate in real-time computing mode – [0372]; FPGA of each channel controller is in real-time communication with the DLC – [0376]; DLC 2820 connected to the coupler channel controller 2832 via channel bus 2806 – Figure 28).”

In regards to Claim 23, Rigetti in view of Raymond discloses the claimed invention as detailed above and Raymond teaches “a state of the qubit (quantum processor using the time-dependent Hamiltonian with localized spin states – [0014]; Hamiltonian with classical spin vectors – [0225]).”

(superconducting quantum processor includes a number of qubits – [0011]), wherein the generated analog waveforms are designed to rotate a qubit (each qubit has two eigenstates, which the quantum state of the qubit can be manipulated by control signals – [0073]).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rigetti in view of Raymond and Rigetti499 (US10127499).
	In regards to Claim 14, Rigetti in view of Raymond discloses the claimed invention as detailed above and Rigetti further teaches “the first sequencer (DLC can be implemented as an ASIC – [0373]), 
Rigetti in view of Raymond does not teach “the second sequencer and the waveform analyzer are embodied in an application specific integrated circuit.”
Rigetti499 teaches “the second sequencer and the waveform analyzer are embodied in an application specific integrated circuit (the read/write channel controller and coupler channel controller can be implemented as ASIC – Column 7, Lines 15-35).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rigetti in view of Raymond to incorporate the teaching of Rigetti499 to use ASICs instead of FPGAs. Doing so would improve the optimization of a quantum computing system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rigetti in view of Raymond and Hornibrook (Hornibrook, “Cryogenic Control Architecture for Large-Scale Quantum Computing”, 02/23/2015, Physical Review Applied).
	In regards to Claim 16, Rigetti in view of Raymond discloses the claimed invention as detailed above and except for “the second sequencer is configured to generate the analog waveforms as comprising IQ waveform pairs.”
	Hornibrook teaches  “the second sequencer is configured to generate the analog waveforms as comprising IQ waveform pairs (switch matrix using basic quadrature modulation, IQ, to apply rf tones at input for the waveform – Page 5; Switch matrix is system to steer waveforms for particular qubits – Page 2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rigetti in view of Raymond to incorporate the teaching of Hornibrook to incorporate the use of quadrature modulation for the waveforms. Doing so would improve the control of the operations of the qubits in the quantum computing system.

Allowable Subject Matter
Claims 3, 5-7, 11, 17, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The waveform instructions including a branch instruction that causes a nonsequential instruction to be executed by the sequencer, the second sequencer performing a linear 
Claims 6 and 7 would be allowable due to dependence upon Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863